Case 1:20-cv-21254-BB Document 47-22 Entered on FLSD Docket 07/02/2021 Page 1 of 5




                    EXHIBIT 21
Case 1:20-cv-21254-BB Document 47-22 Entered on FLSD Docket 07/02/2021 Page 2 of 5




                                        UNITED STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                 DIVISION OF ENFORCEMENT
                                        100 F Street, N.E.
                                  WASHINGTON, D.C. 20549-1004

                                                                                   Joshua Braunstein
 DIVISION OF                                                                     Senior Trial Counsel
ENFORCEMENT Telephone                                                               : (202) 551-8470
       BraunsteinJ@sec.gov


                                              May 6, 2021


   VIA EMAIL

   Veena Viswanatha, Esq.
   Christopher F. Regan, Esq.
   Buckley Sandler LLP
   1250 24th Street NW, Suite 700
   Washington, DC 20037

          Re:    SEC v. Justin W. Keener d/b/a JMJ Financial, No. 20-cv-21254 (S.D. Fla.)

   Dear Veena and Chris:

           We write in response to JMJ’s Monday May 3 and Wednesday May 5, 2021 emails. We
   appreciate your offer in both emails to help us narrow any search and thereby reduce the potential
   burden of searching, compiling and producing any documents that may be responsive to this
   request. As we have explained, your request for every document concerning questions the Office of
   Interpretation and Guidance (OIG) received (and its responses) over an eight-year period relating to
   every dealer registration question that has arisen under the Guide to Broker-Dealer Registration
   (Guide) is exceptionally broad and not proportional to the needs of the case.

           As you know, we have already conducted a search for any communications between the
   OIG and the Defendant for the time period covered in your requests. Such information might be
   relevant to the charges and defenses in this case. Similarly, we believe that the search was
   proportional to the needs of the case. As we told you last week, we have not found any responsive
   documents. As far as we can tell, the Defendant never contacted the OIG with questions, nor did
   the OIG provide any information to him with regard to his (or his employees’) specific conduct and
   whether he fell within the statutory definition of a dealer. Given that Mr. Keener has refused to
   indicate whether he ever contacted the OIG, our conclusions appear to be correct. As we also
Case 1:20-cv-21254-BB Document 47-22 Entered on FLSD Docket 07/02/2021 Page 3 of 5

  Veena Viswanatha, Esq.
  Christopher Regan, Esq.
  May 6, 2021
  Page 2

  noted, this makes sense in light of his FINRA bar, which would have precluded him from
  registering as a dealer in any event.

          With respect to your broader request, we note that neither of your email responses
  meaningfully addresses our relevance objection. Nor do they explain why any additional burden
  would be proportional to the needs of the case in light of our relevance concerns. As of your May 5
  email, JMJ has provided us with a very limited explanation about why the documents might be
  relevant. Our understanding is that your relevance argument relies on an ostensible Due Process
  fair notice (hereinafter “Due Process”) defense based upon:

        Mr. Regan’s explanation in his March 18, 2021 email that the “issue [relating to potentially
         responsive documents] is directly relevant to the due process and fair notice arguments
         we intend to pursue which concern not just what Mr. Keener saw but also the general
         industry understanding of the applicable requirements[,]” (emphasis added);

        The SEC v. Ripple Labs April 6, 2021 Hearing Transcript (which Mr. Regan attached to his
         April 20, 2021 email), during which the Magistrate Judge ruled from the bench that the SEC
         was required to produce certain documents; and

        Ms. Viswanatha’s May 5, 2021 email citing, without explanation, the “recent ruling in
         Ripple Labs,” and stating that: “such communications are relevant because they will shed
         light on the general industry understanding of the dealer registration requirements, which is
         a topic that is appropriate for expert witnesses. These communications will also be relevant
         to assessing the reasonableness of the SEC’s current interpretation of the dealer registration
         requirements.”

          We are not persuaded. As we have said several times, in writing and orally, your client
  lacks a cognizable Due Process argument in this case. In her August 14, 2020 Order denying JMJ’s
  motion to dismiss Judge Bloom squarely considered and rejected JMJ’s claim that Mr. Keener was
  engaged in business activities he “‘had no way of knowing could be unlawful.’” See August 14,
  2020 Order at 10. In denying JMJ’s motion to dismiss, Judge Bloom reasoned that JMJ’s Due
  Process argument “overlooks the express language of the Exchange Act, decisions from this circuit
  applying the definition of ‘dealer,’ and the SEC Guide itself, which sets forth instances in which a
  party can be deemed a dealer.” Id. at 10-11. Moreover, Judge Bloom also noted that JMJ’s Due
  Process argument “fails to point to any particular aspect of the Exchange Act that is ambiguous.”
  Id. at 11.

          We understand that your client’s Due Process argument rests, at least in part, on your view
  that the factors cited in the Guide, or the manner in which the OIG answered third-party questions
  about it, somehow prevented your client from having fair notice of the law. But Judge Bloom
  specifically rejected this position, stating:
Case 1:20-cv-21254-BB Document 47-22 Entered on FLSD Docket 07/02/2021 Page 4 of 5

  Veena Viswanatha, Esq.
  Christopher Regan, Esq.
  May 6, 2021
  Page 3

         The Eleventh Circuit has examined the explicit statutory language defining a ‘dealer’
         without referencing factors when evaluating whether a party is subject to securities
         registration requirements. See SEC v. Big Apple Consulting USA, Inc., 783 F.3d 786, 809-
         10 (11th Cir. 2015) (explaining that the “centerpiece” of the definition of a “dealer” is the
         word “business,” and noting that defendants were dealers where their “entire business model
         was predicated on the purchase and sale of securities” and where they bought “stocks at
         deep discounts” by contractual agreement and “then resold those stocks for profit”)
         (emphasis in original).

  Id. at 9-10. Your client had notice of the dealer registration requirement not only from the plain
  language of the statute, the Guide, and the Eleventh Circuit’s decision in Big Apple, which came
  within two months of the start of the Relevant Period in the Complaint, but also from the Big Apple
  decision in the Middle District of Florida in 2011. See SEC v. Big Apple Consulting USA, Inc., et
  al., 2011 WL 3753581, *8-10 (M.D. Fla. Aug. 25, 2011).

           Because this Court has already forcefully rejected your client’s Due Process arguments—
  following the controlling precedent in the 11th Circuit—we do not see how the OIG documents you
  seek are possibly relevant to the case here. And the many hours of SEC resources it would require
  to conduct a search for documents relating to dealer registration that never reached your client
  would clearly not be proportional to any genuine needs of this case. There is no question that
  Defendant should have been on notice that his business (which was plainly focused on buying and
  selling high volumes of securities) met the definition of “dealer” from the plain language of the
  statute, the two Big Apple decisions, and the Guide.

          Finally, neither Judge Bloom’s August 14, 2020 Order nor other Due Process jurisprudence
  supports your assertion that any responsive documents would be relevant to “the general industry
  understanding of the dealer registration requirements, which is a topic that is appropriate for expert
  witnesses.” In fact, the standard for determining whether civil statutes that regulate economic
  activities provide “fair notice” is whether the law is sufficiently clear that its prohibitions would be
  understood by an ordinary person operating a profit-driven business. Fair notice is not what a hired
  expert is prepared to testify regarding the extent to which “the industry” understands the law or
  what the law means. In any event, Judge Bloom’s August 14, 2020 Order renders this position
  wholly unavailing.

          Consistent with this explanation, the SEC’s current position is that, based on the objections
  we have posed, we do not intend to search for any OIG documents beyond the reasonable search we
  already conducted relating to JMJ. But in the interest of ensuring that we fully understand the scope
  of your request and proposal to make your offer more proportional to the needs of this case, please
  share: (1) JMJ’s proposal for a small list of search terms that would narrowly target potential OIG
Case 1:20-cv-21254-BB Document 47-22 Entered on FLSD Docket 07/02/2021 Page 5 of 5

  Veena Viswanatha, Esq.
  Christopher Regan, Esq.
  May 6, 2021
  Page 4

  documents, and (2) your position on our above discussion. We will consider both and evaluate how
  they may alter the burden and proportionality requirement consistent with the Federal Rules of Civil
  Procedure.

   Sincerely,

                                                      s/
                                                      Joshua E. Braunstein
                                                      Antony Richard Petrilla
  cc:
         Ben Greenberg, Esq.
         Oliva Rauh, Esq.
